Case: 13-13958    Date Filed: 09/22/2014   Page: 1 of 6


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 13-13958
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:10-cv-03356-RLV

NICOLE DIAZ,

                                                              Plaintiff-Appellant,

                                     versus

ALICIA BURCHETTE,

                                                                       Defendant,

AT&T MOBILITY,
(Formerly Bell South),

                                                             Defendant-Appellee.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (September 22, 2014)

Before MARCUS, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Nicole Diaz, proceeding pro se, appeals following the district court’s grant
              Case: 13-13958     Date Filed: 09/22/2014    Page: 2 of 6


of defendant AT&T Mobility’s (“AT&T”) motion for summary judgment in Diaz’s

suit against AT&T alleging unlawful retaliation in violation of Title VII, 42 U.S.C.

§ 2000e-3(a). On appeal, Diaz argues that the district court erred in: (1) denying

her request for leave to amend her complaint; (2) granting AT&T’s motion for

summary judgment on the retaliation claim after it concluded that she had failed to

show a causal connection between her filing of an EEOC complaint against AT&T

and AT&T’s placing a “not eligible for rehire” notation in her personnel file two

months later; and (3) concluding that she failed to rebut AT&T’s proffered

legitimate, non-retaliatory reason for placing the “not eligible for rehire” notation

in her personnel file. After thorough review, we affirm.

      We review the denial of a motion to amend a complaint for abuse of

discretion. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). We also

review for abuse of discretion the district court’s decision to enforce its pre-trial

scheduling order. Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir.

1998). We review a district court’s grant of summary judgment de novo.

Holloman v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). Summary

judgment is appropriate when the evidence, viewed in the light most favorable to

the nonmovant, presents no genuine issue of fact and compels judgment as a matter

of law. Id. at 836-37. Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys, and are therefore liberally construed. Tannenbaum


                                         2
              Case: 13-13958    Date Filed: 09/22/2014   Page: 3 of 6


v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Nevertheless, we require

pro se litigants to conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826,

829 (11th Cir. 2007). Moreover, issues not raised in the district court by pro se

litigants are normally deemed waived. Tannenbaum, 148 F.3d at 1263.

      First, we are unpersuaded by Diaz’s claim that the district court erred in

denying her request for leave to amend her complaint. A party may amend her

pleading as a matter of course within 21 days after serving it, or 21 days after

service of a responsive pleading. Fed.R.Civ.P. 15(a)(1)(A)-(B). “In all other

cases, a party may amend [her] pleading only with the opposing party’s written

consent or the court’s leave. The court should freely give leave when justice so

requires.” Fed.R.Civ.P. 15(a)(2). Where, as here, a party files an untimely motion

to amend, we must first determine whether the party complied with Rule 16(b)’s

good cause requirement. Sosa, 133 F.3d at 1419. Rule 16’s good cause standard

precludes modification of a scheduling order unless the deadlines cannot “be met

despite the diligence of the party seeking the extension.” Id. at 1418-19 (citing

Fed. R. Civ. P. 16 advisory committee’s note).

      A district court may deny a motion to amend on “numerous grounds, such as

undue delay, undue prejudice to the defendants, and futility of the amendment.”

Maynard v. Bd. of Regents of the Div. of Univs. of the Fla. Dep’t of Educ., 342
F.3d 1281, 1287 (11th Cir. 2003) (citation and quotations omitted). We have


                                         3
               Case: 13-13958     Date Filed: 09/22/2014    Page: 4 of 6


affirmed the denial of a pro se plaintiff’s motion to amend his amended complaint

when it was filed more than one year after the deadline set forth in a scheduling

order, in the absence of any showing of good cause for the untimeliness. See

Smith v. School Bd. of Orange County, 487 F.3d 1361, 1366-67 (11th Cir. 2007).

      Here, the district court did not abuse its discretion in denying Diaz’s motion

for leave to amend her complaint, filed over a year after the district court’s

deadline to amend pleadings and after AT&T had moved for summary judgment.

Diaz did not provide an explanation as to why she did not seek to amend her

complaint earlier, even though the information she sought to include was known to

her prior to filing her original complaint. Nor did she make any showing of good

cause for her failure to seek to amend her complaint within the time limit set by the

district court’s scheduling order. See Fed.R.Civ.P. 16(b); Sosa, 133 F.3d at 1419.

Nor did the district court abuse its discretion in determining that amending the

complaint after the close of discovery and after AT&T had filed its motion for

summary judgment would have resulted in considerable prejudice to AT&T and

unduly delayed the proceedings. See Maynard, 342 F.3d at 1287.

      We also reject Diaz’s argument that the district court erred in granting

AT&T’s motion for summary judgment on her retaliation claim. “To establish a

claim of retaliation under Title VII . . . , a plaintiff must prove that [s]he engaged in

statutorily protected activity, [s]he suffered a materially adverse action, and there


                                           4
              Case: 13-13958     Date Filed: 09/22/2014   Page: 5 of 6


was some causal relation between the two events.” Goldsmith v. Bagby Elevator

Co., 513 F.3d 1261, 1277 (11th Cir. 2008).         A plaintiff establishes a causal

connection by showing that the relevant decision-maker was “aware of the

protected conduct, and that the protected activity and the adverse actions were not

wholly unrelated.” Shannon v. Bellsouth Telecomm., Inc., 292 F.3d 712, 716

(11th Cir. 2002) (quoting Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 590 (11th

Cir. 2000)). The plaintiff bears the burden of persuasion “to proffer evidence

sufficient to permit a reasonable fact finder to conclude that the discriminatory

animus was the ‘but-for’ cause” of the adverse action. Sims v. MVM, Inc., 704
F.3d 1327, 1332 (11th Cir. 2013).

      Where, as here, a plaintiff uses circumstantial evidence to prove

discrimination under Title VII, we apply the burden-shifting approach articulated

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Brown v. Ala. Dep’t

of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). Under this approach, a plaintiff

must first make a prima facie case of retaliation. See McDonnell Douglas, 411
U.S. at 802. If the plaintiff does so, the employer then must articulate a legitimate,

non-retaliatory reason for the challenged employment action as an affirmative

defense to liability. Goldsmith, 513 F.3d at 1277. The plaintiff bears the ultimate

burden of proving retaliation by a preponderance of the evidence and that the

reason provided by the employer is a pretext for prohibited retaliatory conduct. Id.


                                          5
              Case: 13-13958    Date Filed: 09/22/2014   Page: 6 of 6


      The record here shows that Diaz did not establish a causal connection

between the September 2009 filing of her EEOC Charge and AT&T’s decision to

add the “not eligible for rehire” notation in her personnel file on November 19,

2009. Indeed, the record is devoid of any evidence that AT&T’s relevant decision-

makers had any knowledge of the 2009 EEOC Charge when updating Diaz’s

record. See Shannon, 292 F.3d at 716. Diaz herself conceded that she did not

know whether any of the decision-makers for the positions she applied for were

aware of her 2009 EEOC Charge, and she did not know who at AT&T was aware

of the EEOC charge.      In any event, even if Diaz had established a causal

connection, she failed to rebut AT&T’s proffered legitimate, non-retaliatory reason

for its decision to place the “not eligible for rehire” notation in her file. See

Goldsmith, 513 F.3d at 1277. Accordingly, we affirm the grant of summary

judgment to AT&T.

      AFFIRMED.




                                        6